SUMMARY ORDER
Petitioner Tito Edenilson Reyes-Fuentes (“Reyes-Fuentes”) petitions for review of an April 17, 2008 order of the BIA dismissing his appeal from a December 12, 2006 decision of the immigration judge finding him removable and denying his motions to terminate and administratively close the proceedings against him. We assume the parties’ familiarity with the underlying facts and procedural context of the case.
Reyes-Fuentes is a 14-year-old boy from El Salvador whose mother was granted temporary protected status (“TPS”) by the United States. Reyes-Fuentes, however, has not been continuously physically present in the United States since El Salvador was designated a TPS country in 2001. See 8 U.S.C. § 1254a(c)(l)(A); 8 C.F.R. § 1244.2; Extension of the Designation of El Salvador for Temporary Protected Status, 73 Fed.Reg. 57,128, 57,132 (Oct. 1, 2008). Counsel for the United *484States Immigration and Customs Enforcement refused to agree before the immigration judge to an administrative closure, and Reyes-Fuentes has not sought an administrative stay or pursued any other avenue to defer or prevent his removal.
Accordingly, for the reasons set forth above, the petition for review is hereby DENIED.